Title: From Thomas Jefferson to Zachariah Loreilhe, 30 January 1787
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Jan. 30. 1787.

A letter from a friend of mine in S. Carolina informs me that, with that letter, he sends some plants, addressed to the care of Monsr. Otto, Chargé des affaires of France at New York. The letter is come to hand, but no plants. Fearing they may remain on board the Packet boat last arrived at L’Orient, or neglected in some warehouse, I take the liberty of asking your friendly enquiries after them, as I value them much. If by any means you can find them out, and forward them to me immediately it will confer a great obligation on Sir your most obedient & most humble servt.,

Th: Jefferson

